Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1-21 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statements (IDS) filed on September 27th and October 29th , 2019 have been acknowledged by the Office.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a device configured for heating the fluid in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a device configured for heating the fluid” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide the description necessary to support this limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 15-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20150025327 A1 to Young et al. (Young hereafter) in view of DE 102005038289 B3 to Heitmann et al. (Heitmann hereafter) .
As per claim 1, Young teaches: A medical mattress for determining a position, a change in position, or the position and the change in position of a patient supported on the medical mattress (see 310—Fig.3: medical mattress), 
the medical mattress being at least partially made of X-ray permeable materials (see Pg.3 para [0034]: "In some embodiments, the bed 310 can include a frame 312 and one or more padding layers 314. The padding layers 314 can include one or more of a foam pad"), the medical mattress having a top that is configured as a lying surface for the patient (see annotated Fig. 3:  top), a bottom opposing the top (see annotated Fig. 3: bottom opposing the top), and four edge sides opposing each other in pairs (see annotated Fig. 3: four edge sides opposing each other), the four edge sides connecting the top and the bottom (see annotated Fig. 3: four edge sides ), 

    PNG
    media_image1.png
    498
    766
    media_image1.png
    Greyscale

the medical mattress comprising: 
a number of fluid channels (see 322—Fig.3 450—Fig.6: fluid channels) that are arranged distributed over at least a portion of the medical mattress (see 452,454,456 & 458 —Fig.6: "As shown in the example embodiment of FIG. 6, the bladder 450 is divided into four portions 452/454/456/458.") between the top and the bottom (see annotated Fig. 3 above: ) such that a first part of the number of fluid channels extends parallel to each other (see annotated Fig. 6 below:  first part of the number of fluid channels extends parallel) from a first of the four edge sides to a second opposing edge side of the four edge sides through the medical mattress (see annotated Fig. 6 below: a first of the four edge sides to a second opposing edge side) and a second part of the number of fluid channels (see annotated Fig. 6 below: a second part) extends parallel to each other from a third of the four edge sides to an opposing fourth edge side of the four edges sides through the medical mattress (see annotated Fig. 6 below: extends parallel ), 

    PNG
    media_image2.png
    774
    888
    media_image2.png
    Greyscale

and wherein each fluid channel of the number of fluid channels at a respective output is connected to a fluid supply hose (see 328—Fig.3:  connected to a fluid supply hose); a fluid supply device configured to pump fluid into the number of fluid channels via the fluid supply hoses (see 330—Fig.3: fluid supply device); sensors configured to measure flow, flow change, or flow and flow change parameters, pressure change parameters, or any combination thereof in the number of fluid channels (see 334—Fig.3; pg.4 para [0039]: " In some embodiments, one or more sensors 324 can be configured to detect and measure changes in pressure, incident pressure waves, or both, within the bladder 322. "); and an assigned evaluation unit configured to evaluate the flow parameters, the flow change parameters, the pressure change parameters, or the respective combination thereof measured by the sensors with respect to the position, the change in position of the patient supported on the medical mattress, or a combination thereof (see pg.5 para [0046]: " In an example, the monitoring controller 340 can analyze the pressure signal and can convert it to one or more parameters associated with the subject 302. ").
Young does not teach, [fluid channels] in a matrix, wherein the first part is orthogonal to the second part.
Heitmann teaches [fluid channels], in a matrix,( DE 102005038289 B3 to Heitmann "The pressure measuring device is preferably designed in the form of a flexible, flexible, preferably textile-like mat with resistance elements arranged in a grid pattern at regular intervals.") wherein the first part is orthogonal to the second part (see annotated Fig. 1: first part is orthogonal to the second part).

    PNG
    media_image3.png
    510
    490
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Young with the teachings of Heitmann with the motivation of easily determining change in pressure distribution (see pg.4 [0018] "The pressure measuring device is preferably designed in the form of a flexible, flexible, preferably textile-like mat with resistance elements arranged in a grid pattern at regular intervals. The inventive method is preferably for the determination and change the pressure distribution").
15.  As per claim 2, Young teaches: "The medical mattress of claim 1, wherein the number of fluid channels are formed by air ducts (see 322—Fig.3 450—Fig.6; examiner note: ),
*Note: The examiner notes that per Webster Dictionary air ducts may be defined as ""a duct or pipe for conveying air (as to the rooms of a house or ship for ventilation or to a furnace duct: a tube or passageway in a building or machine for air, liquid, cables, etc.". The examiner considers bladders 322 and 450 of figures 3 and 6 respectively as air ducts.
the fluid supply hoses are formed by air supply hoses (see pg.4 para [0041] element 328; examiner note), and the fluid supply device is formed by an air supply device (see pg.4 para [0042] element 328; examiner note).
*Note: It may be understood that hose 328 and pump 330 are capable of  transporting a fluid such as air as described in para [0037]

As per claim 3, Young teaches: The medical mattress of claim 1, wherein the sensors are formed by flow sensors or pressure sensors (see 334—Fig.3; pg.4 para [0039]: " In some embodiments, one or more sensors 324 can be configured to detect and measure changes in pressure, incident pressure waves, or both, within the bladder 322. ").
As per claim 4, Young teaches: The medical mattress of claim 2, wherein the medical mattress is partially formed from an air permeable material (see Pg.3 para [0034]: air permeable material).
As per claim 5, Young teaches: The medical mattress of claim 4, wherein the air ducts are formed from the air permeable material (see pg. 4. para [0037]: "In some embodiments, the bladder 322 will have foam to self-inflate the bladder 322 ").
As per claim 6, Young teaches: The medical mattress of claim 4, wherein the air permeable material is a foam (see Pg.3 para [0034]: foam).
As per claim 7, Young teaches: The medical mattress of claim 1, wherein the assigned evaluation unit is configured to create a position profile of the patient using machine learning methods (see 406—Fig.4A  para [0075]: "Historical position data can be stored and combined with real time position data to assist in earlier and more accurate determinations of a bed exit. ").
As per claim 8, Young teaches: The medical mattress of claim 1, wherein the assigned evaluation unit is configured for real-time monitoring of changes in position of the patient (see para [0075]: "Historical position data can be stored and combined with real time position data to assist in earlier and more accurate determinations of a bed exit. ").
As per claim 9, Young teaches: The medical mattress of claim 1, further comprising a memory configured to store data and measured values (see para [0047]; 200—Fig.2: "In some embodiments, detected pressure signals, parameters, condition information, or a combination thereof, can be stored and analyzed in combination to refine the information or to generate additional information regarding the subject 302.").
As per claim 10, Young teaches: The medical mattress of claim 2, wherein the air supply device is formed by a pump or a compressor (see pg3. para [0035]: "In some embodiments, the non-intrusive monitoring apparatus 300 can include a monitoring unit 320, a pump 330").
As per claim 11, Young teaches: The medical mattress of claim 2, wherein the sensors are arranged on or in the air supply hoses (see annotated Fig. 3: sensors arranged  in the air supply hoses).

    PNG
    media_image4.png
    457
    590
    media_image4.png
    Greyscale

As per claim 15, Young teaches: The medical mattress of claim 1, wherein the matrix of the number of fluid channels extends over at least 50% of the medical mattress (see pg. 4. para [0037]: "The bladder 322 can be sized to have a surface area substantially as large as the surface area of the bed 310. For example, the bladder 322 can have a surface area substantially as large as a king-size, queen-size, full, twin, or other sized mattress").
As per claim 16, Young teaches: The medical mattress of claim 1, but does not teach: [The medical mattress of claim 1,] further comprising webs between the number of fluid channels, 
wherein the number of webs are X-ray transparent and compressible.
Heitmann teaches, The medical mattress of claim 1, further comprising webs between the number of fluid channels (see 10a & 10b—Fig.1 :  webs), wherein the number of webs are X-ray transparent and compressible (see Pg. 5 para [0038]: "The chambers 10a . 10b are each formed of a flexible polyurethane film and each include one of the cushion elements 11a . 11b gastight").
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Young with the teachings of Heitmann with the motivation of easily filling or exhausting fluid from individual fluid channels (see pg.5 para [0038] "Further, every chamber 10a . 10b through one line each 41 with a gas pump 40 connected so that each chamber 10a . 10b can be filled separately with a predetermined amount of gas or a certain amount of gas from the chambers 10a . 10b can be evacuated.").
As per claim 17, Young teaches: The medical mattress of claim 1, but does not teach further comprising a device configured for heating the fluid.
Heitmann teaches a device configured for heating the fluid (see Pg. 5 para [0037] examiner note: "a heating as well as a ventilation, are for the reasons of Simplification not shown, but easily integrated.").*Note: it may be understood that heating  may be integrated as described on pg.5 para [0037]
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Young with the teachings of Heitmann with the motivation of supplying a heating element for the user.
As per claim 18, Young teaches: 
A method for real-time monitoring of positioning of a patient during a medical diagnosis, therapy, or diagnosis and therapy with a medical imaging device using a mattress, on which the patient is supported, for determining a position, a change in position, or the position and the change in position of the patient supported on the mattress (see Claim 1: " A method for monitoring a subject, comprising: sensing incident pressure waves generated by the subject moving on a divided bladder comprising interleaved portions with at least one sensor in fluid communication with a respective portion of the divided bladder; generating signals indicative of the incident pressure waves for each of the interleaved portions of the bladder and sending the signals to a processor; determining a position of the subject on the divided bladder based on a difference between the signals from each of the interleaved portions; and generating a position pattern for the subject over a period of time"),
the mattress being at least partially made of X-ray permeable materials (see Pg.3 para [0034]),the mattress having a top that is configured as a lying surface for the patient (see annotated Fig. 3 on page 8 :  top), a bottom opposing the top (see annotated Fig. 3 on page 8: bottom opposing the top),and four edge sides opposing each other in pairs (see annotated Fig. 3 on page 8: four edge sides opposing each other), the four edge sides connecting the top and the bottom (see annotated Fig. 3 on page 8: four edge sides ), 
the mattress comprising a number of fluid channels (see 322—Fig.3 450—Fig.6: fluid channels) that are arranged distributed over at least a portion of the mattress between the top and the bottom (see 452,454,456 & 458 —Fig.6: "As shown in the example embodiment of FIG. 6, the bladder 450 is divided into four portions 452/454/456/458.") [such that] a first part of the number of fluid channels extends parallel to each other (see annotated Fig. 6 on Page 9:  first part of the number of fluid channels extends parallel ) from a first of the four edge sides to a second opposing edge side of the four edge sides through the mattress(see annotated Fig. 6 on Page 9: a first of the four edge sides to a second opposing edge side) and a second part of the number of fluid channels extends parallel to each other(see annotated Fig. 6 on Page 9: a second part) from a third of the four edge sides to an opposing fourth edge side of the four edges sides through the mattress (see annotated Fig. 6 on Page 9 : extends parallel ),
 and wherein each fluid channel of the number of fluid channels at a respective output is connected to a fluid supply hose (see 328—Fig.3:  connected to a fluid supply hose), the mattress further comprising a fluid supply device configured to pump fluid into the number of fluid channels via the fluid supply hoses (see 320—Fig.3: fluid supply device), sensors configured to measure flow, flow change, or flow and flow change parameters, pressure change parameters, or any combination thereof in the number of fluid channels (see 334—Fig.3; pg.4 para [0039]: " In some embodiments, one or more sensors 324 can be configured to detect and measure changes in pressure, incident pressure waves, or both, within the bladder 322. "),
and an assigned evaluation unit configured to evaluate the flow parameters, the flow change parameters, the pressure change parameters, or the respective combination thereof measured by the sensors with respect to the position, the change in position of the patient supported on the medical mattress, or a combination thereof (see pg.5 para [0046]: " In an example, the monitoring controller 340 can analyze the pressure signal and can convert it to one or more parameters associated with the subject 302. "),
the method comprising: pumping fluid into the number of fluid channels (see pg 4. para [0041]: "In some embodiments, the inlet 326 can be configured to provide fluid communication between the bladder 322 and the pump 330. For example, the inlet 326 can be integrated with the bladder 322 and can fluidly communicate with pump 330 via a hose 328 as shown. ") through the fluid supply device via the fluid supply hoses; (see pg. 4. para [0041]: ) measuring the flow, flow change, or flow and flow change parameters, the pressure change parameters, or the respective combination thereof in the number of fluid channels; and evaluating the flow, flow change, or flow and flow change parameters, the pressure change parameters, or the respective combination thereof (see pg. 4 para [0039]: "In some embodiments, one or more sensors 324 can be configured to detect and measure changes in pressure, incident pressure waves, or both, within the bladder 322. For example, incident pressure waves caused by shifting body weight in response to cardiopulmonary activity can induce a change in pressure that can be detected and measured by the sensors 324. ")
and evaluating the flow, flow change, or flow and flow change parameters, the pressure change parameters, or the respective combination thereof measured by the sensors with respect to the position, the change in position of the patient, of the combination thereof (see pg. 5 para [0046]: " In an example, the monitoring controller 340 can analyze the pressure signal and can convert it to one or more parameters associated with the subject 302. The parameters can include, but are not limited to, a heart rate, a respiration rate, a change in position, a change in static pressure, or changes in differential pressure between multiple bladders."), wherein the pumping, (see pg.4 para [0042] : " In some embodiments, the non-intrusive monitoring apparatus 300 can include the pump 330, which can be a rotary pump or any other type of pump, configured to maintain a reference or average pressure within the bladder 322. ") the measuring (see pg.8 para [0078]: "The embodiments herein adapted for use in an automobile seat can capture positional data over time and feed the results to the control unit to send commands to the pump to inflate or deflate the bladders to manipulate the position of the driver against the automobile seat."), and the evaluating are carried out continuously  (see pg.8 para [0078] ), at predetermined time intervals, or continuously (see pg.8 para [0078]: ) and at the predetermined time intervals (see claim 1: “ determining a position of the subject on the divided bladder based on a difference between the signals from each of the interleaved portions; and generating a position pattern for the subject over a period of time”), respectively, up to a cancellation criterion (see claim 2: “The method of claim 1, further comprising: sending an indication to an external device if the position of the subject crosses a threshold, the threshold being a certain distance from an edge of a bed in which the divided bladder is incorporate).
Young however does not teach, a matrix wherein the first part is orthogonal to the second part.
Heitmann teaches a matrix  (see DE 102005038289 B3 to Heitmann "The pressure measuring device is preferably designed in the form of a flexible, flexible, preferably textile-like mat with resistance elements arranged in a grid pattern at regular intervals."), wherein the first part is orthogonal to the second part  (see annotated Fig. 1 on Page 10: first part is orthogonal to the second part).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Young with the teachings of Heitmann with the motivation of easily determining change in pressure distribution (see pg.4 [0018] "The pressure measuring device is preferably designed in the form of a flexible, flexible, preferably textile-like mat with resistance elements arranged in a grid pattern at regular intervals. The inventive method is preferably for the determination and change the pressure distribution").
As per claim 20, Young teaches: The method of claim 18, further comprising passing on a notice or warning when the evaluation results in a change in position of the patient (see Claim 2: " The method of claim 1, further comprising: sending an indication to an external device if the position of the subject crosses a threshold, the threshold being a certain distance from an edge of a bed in which the divided bladder is incorporated.").
As per claim 21, Young teaches: The method of claim 18, further comprising triggering a re-registration of the medical imaging device with the patient position when the evaluation results in a change in position of the patient (see examiner note ; Claims 5 - 7 ;: "5. The method of claim 3, further comprising: communicating information related to the action of the subject to an external device; the information configured to trigger assistance with the action or prevention of the action. 6. The method of claim 3, wherein predicting the action comprises generating an estimated position pattern based on one or both of a speed and a direction of the generated position pattern. 7. The method of claim 6, wherein the estimated position pattern is further based on stored historical position patterns of the subject.").
*Note: It may be further understood that the medical image device (referred to as external device) may be re-registered as the patient position changes as described in para [0075] “Supervision can be provided to the patient when the caregiver receives an indication that a patient is starting to repeat a pattern that was previously associated with an exit from a bed”.  

Claim(s) 12 - 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20150025327 A1 to Young in view of DE 102005038289 B3 to Heitmann in further view of  DE 19749942 A1 to Gebhardt et al. (Gebhardt hereafter).
As per claim 12 , Young teaches: The medical mattress of claim 1, but does not teach, wherein the sensors are arrangeable outside an X-ray beam irradiating the patient.
Gebhardt teaches, The medical mattress of claim 1, wherein the sensors are arrangeable outside an X-ray beam irradiating the patient (see annotated Fig.1 & 3 below).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Young with the teachings of Gebhardt with the motivation of determining position of the bed system (see Col 3 lines 4 – 8 “The position detection of the upper part 2 can be done by backflow sensors. For this purpose, outflow nozzles 9 a, 9 b for compressed air are present in the lower part 1 , the pressure in these outflow nozzles being monitored by pressure sensors 10 a, 10 b.”)
As per claim 13, Young teaches: The medical mattress of claim 11, but does not teach, wherein the air supply hoses are arranged outside an X-ray beam screening area, so that the air supply hoses are combinable.
Gebhardt teaches, wherein the air supply hoses are arranged outside an X-ray beam screening area, so that the air supply hoses are combinable (see annotated Fig.1 & 3:  air supply hoses arranged outside X-ray beam screening area).

    PNG
    media_image5.png
    605
    1544
    media_image5.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Young with the teachings of Gebhardt with the motivation of providing a capability to move the bed system (see pg.3 Col 3 “these groups of nozzles 8 a and 8 b are supplied with compressed air via air valves 7 a and 7 b, respectively. When the valve 7 a is opened, the upper part 2 is pushed to the right by the air flowing out of the inclined nozzles 8 a, when the valve 7 b is opened, the upper part 2 is moved to the left by the air flowing from the nozzles 8 b pushed.”)
As per claim 14, Young teaches: The medical mattress of claim 13, wherein the air supply hoses are arranged to the side of the medical mattress (see annotated Fig. 3 on Page 13: air supply hoses are arranged to the side of the medical mattress).
As per claim 19, Young teaches: The method of claim 18, wherein measuring the flow, flow change, or flow and flow change parameters, the pressure change parameters, or the respective combination thereof comprises measuring the flow, flow change, or flow and flow change parameters, but does not teach wherein the method further comprises: creating a position profile from the measured flow, flow change, or flow and flow change parameters;   
Gebhardt teaches, wherein the method further comprises: creating a position profile from the measured flow, flow change, or flow and flow change parameters;   (examiner note, see Col. 3 Lines 4 - 8: "The position detection of the upper part 2 can be done by backflow sensors. For this purpose, outflow nozzles 9 a, 9 b for compressed air are present in the lower part 1 , the pressure in these outflow nozzles being monitored by pressure sensors 10 a, 10 b. )
*Note: The examiner considers the position detection taught by Gebhardt as the position profile.
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Young with the teachings of Gebhardt with the motivation of easily determining a position (see Col. 3 Lines 4 - 8 "If the upper part covers the respective outflow nozzle 9 a or 9 b, the back pressure increases the air pressure detected by the pressure sensors 10 a and 10 b, so that the bed position can be determined in a simple manner.").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        6/3/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/6/2022